Citation Nr: 0523391	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  00-24 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1973 to November 1975 and from November 1977 to 
March 1983.  His discharge from active service for the period 
from November 1977 to March 1983 was determined to have been 
under dishonorable conditions. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board, in pertinent part, 
remanded the issue for additional development in November 
2003.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The veteran's service-connected pseudofolliculitis barbae 
is manifested by no more than exfoliation, exudation, or 
itching of an exposed area of skin.

3.  After August 30, 2002, the veteran's service-connected 
pseudofolliculitis barbae has been manifested by no more than 
slight hyperpigmentation about the beard area with an 
affected area of dermatitis of less than 20 percent of the 
body.


CONCLUSION OF LAW

A rating in excess of 10 percent for pseudofolliculitis 
barbae is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7814 (before 
August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
06, 7813 (after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal were on appeal prior to VCAA enactment 
or arose from a favorable AOJ determination.  The Court 
acknowledged that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant in August 2002 and July 2004 complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
veteran underwent a VA dermatology examination in 
November 2000 and records show he failed to report for a 
scheduled VA examination in June 2004.  Information that may 
have been obtained at that time is unavailable.  VA 
regulations provide, generally, that when entitlement to a 
benefit can not be decided without re-examination and a 
claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an increased rating 
claim the claim shall be denied.  38 C.F.R. § 3.655 (2004).  
The Board finds, however, that the findings of the November 
2000 examination are adequate for a determination in this 
case and that further examination is not required.  But see, 
Ardison v. Brown, 6 Vet. App. 405 (1994).  The veteran has 
made no statements during the course of his appeal indicating 
these findings do not reflect the present nature and extent 
of his service-connected pseudofolliculitis barbae.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (Jul. 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The revised amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, the Rating Schedule noted that 
tinea barbae should be rated under the criteria for eczema, 
which provided a noncompensable rating for eczema with slight 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area, a 10 percent rating with exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area, 30 percent with exudation or itching 
constant, extensive lesions, or marked disfigurement, and 50 
percent with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if the area was 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (before August 30, 2002).

The revised Rating Schedule provides that dermatophytosis 
(including of the beard area, tinea barbae) should be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806) depending upon 
the predominant disability. 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (after August 30, 2002).  Ratings are provided for 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement (80 percent), with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement (50 percent), 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement (30 percent), with one 
characteristic of disfigurement (10 percent).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (after August 30, 2002).

The eight characteristics of disfigurement include: (1) Scar 
five or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) 
Surface contour of scar elevated or depressed on palpation; 
(4) Scar adherent to underlying tissue; (5) Skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); (6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

For dermatitis or eczema when more than 40 percent of the 
entire body or more than 40 percent of the exposed area 
affected, or when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period (60 percent); when 
there is 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or when systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period (30 percent); 
when there is at least five percent, but less than 20 
percent, of the entire body, or at least five percent, but 
less than 20 percent, or exposed areas affected, or when 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve month period 
(10 percent); and when there is less than five percent of the 
entire body or less than  five percent of exposed areas 
affected, and when no more than topical therapy is required 
during the last five months (0 percent).  38 C.F.R. § 4.118, 
Code 7806 (after August 30, 2002). 

In this case, VA examination in November 2000 noted the 
veteran reported a history of pseudofolliculitis barbae since 
1970 with symptoms of itchy red bumps in his beard area.  He 
stated the disorder was controlled somewhat by wearing his 
beard longer.  He also described a history of similar lesions 
on the chest, back, and legs.  The examiner noted the veteran 
had a one centimeter beard growth, but that there was no 
active inflammation.  There was some hyperpigmentation 
suggestive of a history of inflammation.  The diagnosis was 
history of pseudofolliculitis barbae.  VA medical records are 
negative for recent complaints or treatment pertinent to the 
veteran's claim.

Based upon the evidence of record, the Board finds that the 
veteran's service-connected pseudofolliculitis barbae has 
been manifested by no more than exfoliation, exudation, or 
itching of an exposed area of skin.  Based upon the criteria 
effective after August 30, 2002, the disorder has been 
manifested by no more than slight hyperpigmentation about the 
beard area with an affected area of dermatitis of less than 
20 percent of the body.  There is no present evidence of 
constant exudation or itching, scarring, or more than one 
characteristic of disfigurement.  The Board notes that 
service connection was denied for atopic dermatitis, eczema 
of the palms, nummular eczema, and folliculitis of the legs 
in a January 1985 rating decision.  The present 10 percent 
rating was assigned in an October 1996 rating based upon 
symptom manifestations to the beard area and about the nape 
of the neck.

Although the veteran believes his pseudofolliculitis barbae 
is more severely disabling than reflected by the present 
evaluation, he is not a licensed medical practitioner and he 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  See Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to a rating in excess of 10 percent is not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


